 
EXHIBIT 10.103
 
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED FROM PUBLIC FILING PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED INFORMATION, WHICH HAS BEEN IDENTIFIED WITH THE SYMBOL “[*],” HAS
BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
AMENDED & RESTATED SUPPLY AGREEMENT
 
This Amended & Restated Supply Agreement is entered into as of this 2nd day of
April, 2009 (the “Signature Date”) between WEALTHY RISE INTERNATIONAL, LTD., a
Hong Kong company (hereinafter “CUSTOMER”) and HOKU MATERIALS, INC., a Delaware
corporation (hereinafter “HOKU”).  HOKU and CUSTOMER are sometimes referred to
in the singular as a “Party” or in the plural as the “Parties”.
 
Recitals
 
Whereas, HOKU and CUSTOMER are parties to that certain Supply Agreement dated as
of September 4, 2008 (the “Prior Supply Agreement”).
 
Whereas, HOKU and CUSTOMER desire to amend and restate the Prior Supply
Agreement in its entirety as set forth herein.
 
Whereas, HOKU desires to supply polysilicon to CUSTOMER for its general use
beginning in calendar year 2010 for a continuous period of ten years from the
date of the first shipment.
 
Whereas, in exchange for HOKU’s agreement to allocate the supply of polysilicon,
CUSTOMER desires to provide HOKU with a firm order for polysilicon upon the
terms and conditions provided herein.
 
NOW, THEREFORE, in furtherance of the foregoing Recitals and in consideration of
the mutual covenants and obligations set forth in this Agreement, the Parties
hereby agree as follows:
 
1.           Effectiveness.  This Agreement shall become effective upon
CUSTOMER’s initiation of remittance in full to HOKU of the Initial Deposit (the
“Effective Date”).  Upon the effectiveness of this Agreement, HOKU agrees
irrevocably to waive any remedy that otherwise may have accrued under the Prior
Supply Agreement, including, without limitation, any claim it may have had to
interest.  
 
2.           Definitions.
 
The following terms used in this Agreement shall have the meanings set forth
below:
 
2.1.           “Affiliate” shall mean, with respect to either Party to this
Agreement, any entity that is controlled by or under common control with such
Party.
 
2.2.           “Agreement” shall mean this Amended & Restated Supply Agreement
and all appendices annexed to this Agreement as the same may be amended from
time to time in accordance with the provisions hereof.
 
 
 
CUSTOMER Initials & Date  /s/ YIH
HOKU Initials & Date  /s/ DS 2 April 2009

Page 1 of 16
 
 

--------------------------------------------------------------------------------

 
 

 
2.3.             “First Shipment Date” shall mean the date by which HOKU has
delivered to CUSTOMER an aggregate total of [*] metric tons of Products pursuant
to this Agreement.
 
2.4.           “Facility” shall mean any facility used by HOKU for the
production of the Product.
 
2.5.           “Independent Expert” means any Qualified Laboratory that is
reasonably acceptable to each of HOKU and CUSTOMER; provided, however that if
such parties cannot agree on the Independent Expert within ten (10) days, each
Party shall select one independent expert form the list of Qualified
Laboratories, and those two independent experts shall select the Independent
Expert.
 
2.6.           “Minimum Annual Quantity of Product” means [*] metric tons ([*]
kilograms).
 
2.7.           “Minimum Quarterly Quantity of Product” means [*].
 
2.8.            “Minimum Monthly Quantity of Product” means [*].
 
2.9.           “Product” shall mean the raw polysilicon in chunk form
manufactured by HOKU and sold to CUSTOMER pursuant to this Agreement.
 
2.10.           “Product Specifications” shall mean the quality and other
specifications set forth on Appendix 2 to this Agreement.
 
2.11.           “Qualified Laboratory” means each qualified laboratory set forth
on Appendix 2 to this Agreement.
 
2.12.           “Term” shall mean the period during which this Agreement is in
effect, as more specifically set forth in Section 10 of this Agreement.
 
2.13.           “Total Deposit” shall mean all deposits or prepayments made by
CUSTOMER to HOKU hereunder including without limitation the Initial Deposit and
the Main Deposit.
 
2.14.           “Year” shall mean each of the ten (10) twelve-month periods
commencing on the First Shipment Date.
 
3.           Ordering.  Starting on the First Shipment Date and each Year during
the term of this Agreement thereafter, CUSTOMER agrees to purchase from HOKU,
and HOKU agrees to sell to CUSTOMER, the Minimum Annual Quantity of Product at
the prices set forth on Appendix 1 to this Agreement (the “Pricing
Schedule”).  This Agreement constitutes a firm order from CUSTOMER for [*]
metric tons of Product that cannot be cancelled during the term of this
Agreement, except as set forth in Section 10 below.
 
4.           Supply Obligations.
 
4.1.           HOKU shall deliver each Year pursuant to this Agreement starting
on the First Shipment Date at least the Minimum Annual Quantity of Product in
approximately equal monthly shipments in amounts not less than the Minimum
Monthly Quantity and the Minimum Quarterly Quantity pursuant to Section 5.1
below; provided however, that if HOKU fails to deliver a monthly shipment, then
HOKU may deliver any deficiency within [*] days without breaching this section
or incurring any purchase price adjustment (pursuant to Section 4.3 below).  At
any time during the term of this Agreement, HOKU may ship to CUSTOMER up to the
full cumulative balance of Minimum Annual Quantity of Product to be shipped
through the end of the current Year (an “Excess Shipment”) with CUSTOMER’s
written consent, which may be given or withheld in CUSTOMER’s absolute
discretion. This shipment will be credited against each subsequent Minimum
Annual Quantity of Product.  For example, if the Minimum Annual Quantity of
Product for a given Year is [*] metric tons, and if HOKU delivers [*] metric
tons in January, then the next shipment of [*] metric tons is not required until
the following Year.
 
 
 
CUSTOMER Initials & Date  /s/ YIH
HOKU Initials & Date  /s/ DS 2 April 2009

Page 2 of 16
 
 

--------------------------------------------------------------------------------

 
 
 
4.2.           HOKU intends to manufacture the Products at its Facility;
however, notwithstanding anything to the contrary herein, HOKU may deliver to
CUSTOMER Products that are manufactured by a third party other than HOKU, (the
“Alternative Products”). The Alternative Products shall conform to the
warranties of HOKU to CUSTOMER hereunder, and the quality, price, delivery and
any other terms and conditions of the Alternative Products shall be no less
favorable than the terms and conditions set forth in this Agreement.  Delivery
of the Alternative Products shall not release or mitigate HOKU’s liabilities and
obligations hereunder except that delivery of the Alternative Products is deemed
to be delivery of Products, and CUSTOMER shall have the same rights and HOKU
shall have the same obligations as set forth hereunder with respect to any
Alternative Products.  HOKU shall notify CUSTOMER in writing prior to the
delivery of Alternative Products.
 
4.3.           Except in the case of a force majeure pursuant to Section 13
below, if at any time after [*], HOKU does not supply any Products pursuant to
Section 4.1 or 4.2 within [*] days of the scheduled delivery date, HOKU will
provide CUSTOMER with a purchase price adjustment.  (For the avoidance of doubt,
this means that no such [*] day period shall begin to run before August 1,
2010.)  Such purchase price adjustment shall be the reduction of [*] of the
price of the respective delayed Products for each week or part thereof that the
Product shipment (or part thereof) is delayed beyond the [*] day grace
period.  Notwithstanding anything to the contrary, the maximum amount of such
purchase price reduction is limited to [*] of the price of the respective
delayed Products.  Monthly shipments which are delayed beyond [*] days shall be
deemed to constitute a material breach of this Agreement pursuant to Section
10.2.1 below.  Notwithstanding the foregoing, if CUSTOMER fails to make a
payment to HOKU within the [*]-day period set forth in Section 6.4 below, HOKU
shall not be required to supply any Product to CUSTOMER until HOKU has received
the past due amount including any interest payable thereon pursuant to this
Agreement.  For the avoidance of doubt, CUSTOMER’s right to reduce the purchase
price pursuant to this Section 4.3 shall not apply if HOKU is not fulfilling its
supply obligations for this reason.
 
5.           Shipping & Delivery.
 
5.1.           Except as provided in Section 4.2 above, shipments shall be made
from the Facility on a monthly basis in accordance with a shipment schedule that
will be provided by HOKU each Year under this Agreement (the “Shipment
Schedule”) no later than [*] days prior to the applicable Year.  The Shipment
Schedule shall provide for approximately equal monthly shipments in amounts not
less than the Minimum Monthly Quantity that add up to the Minimum Annual
Quantity of Products in the applicable Year and add up to the Minimum Quarterly
Quantity in each of the four quarters of the applicable Year.
 
5.2.           HOKU will use commercially reasonable efforts to make available
to CUSTOMER its first shipment of Products on or before June 30, 2010.
 
6.           Payments & Advances.
 
6.1.           On or before April 10, 2009, CUSTOMER shall initiate remittance
in full to HOKU of Seven Million U.S. Dollars (US$7,000,000) as an advance
payment for Products to be delivered under this Agreement, via wire transfer of
immediately available funds (the “Initial Deposit”).
 
 
 
CUSTOMER Initials & Date  /s/ YIH
HOKU Initials & Date  /s/ DS 2 April 2009

Page 3 of 16
 
 

--------------------------------------------------------------------------------

 
 
 
6.2.           CUSTOMER shall pay in cash to HOKU the additional sum of Thirteen
Million Two Hundred Thousand U.S. Dollars (US$13,200,000) (the “Main Deposit”)
as an advance payment for Products to be delivered under this Agreement in equal
monthly installments (each, a “Monthly Deposit”) within ten (10) business days
from each of the Remittance Dates set forth below:
 
Remittance Date
Monthly Deposit
June 10, 2009
$3.3 million
August 10, 2009
$3.3 million
October 10, 2009
$3.3 million
December 10, 2009
$3.3 million

 
6.3.           CUSTOMER shall pay in cash to HOKU the additional sum of Two
Hundred Thousand U.S. Dollars ($200,000) (the “Final Deposit”) as an advance
payment for Products to be delivered under this Agreement. Initiation of the
remittance in the full amount of the Final Deposit shall be made within ten (10)
business days of when HOKU completes the shipment to CUSTOMER of a cumulative
aggregate of seven and one-half (7.5) metric tons of Product pursuant to Section
4 of this agreement.
 
6.4.           HOKU shall invoice CUSTOMER at or after the time of each shipment
of Products to CUSTOMER. Taxes, customs and duties, if any, will be identified
as separate items on HOKU invoices. All invoices shall be sent to CUSTOMER’s
address as provided herein. Payment terms for all invoiced amounts shall be [*]
days from date of shipment. All payments shall be made in U.S. Dollars.  Unless
HOKU is entitled to retain the Total Deposit as liquidated damages pursuant to
Section 12 below, shipments to CUSTOMER shall be credited against the Total
Deposit  according to the schedule of credits in Appendix 1 until there are no
Funds Remaining on the Deposit (as defined in Section 10.5).
 
6.5.           The prices for the Products do not include any excise, sales,
use, import, export or other similar taxes, such taxes will not include income
taxes or similar taxes, which taxes will be invoiced to and paid by CUSTOMER,
provided that CUSTOMER is legally or contractually obliged to pay such taxes.
CUSTOMER shall be responsible for all transportation charges, duties or charges,
liabilities and risks for shipping and handling (and hereby indemnifies HOKU for
such costs, liabilities and risks); thus, the price for the Products shall not
include any such charges.
 
6.6.           Late payments and outstanding balances, shall accrue interest at
a rate per annum equal to the lesser of [*] per annum or the maximum allowed by
law, accruing daily and calculated on the basis of a 365-day year and the actual
number of days.
 
7.           Security Interest.
 
7.1.           Subject to receipt of the Initial Deposit HOKU hereby grants to
CUSTOMER a security interest to secure the repayment by HOKU to CUSTOMER of the
Total Deposit following any of the events set forth in Section 10.5 below, which
shall be subordinated in accordance with Section 7.2 below, in all of the
tangible and intangible assets related to HOKU’s polysilicon business (the
“Collateral”).
 
7.2.           CUSTOMER acknowledges and agrees that the security interests and
liens in the Collateral will not be first priority security interests, will be
expressly subordinated to HOKU’s third-party lenders (the “Senior Lenders”) that
provide debt financing for the construction of any HOKU Facility, and may be
subordinated as a matter of law to other security interests, and to security
interests that are created and perfected prior to the security interest granted
to CUSTOMER hereby. CUSTOMER shall enter into subordination agreements with the
Senior Lenders on terms and conditions reasonably acceptable to the Senior
Lenders.
 
 
 
CUSTOMER Initials & Date  /s/ YIH
HOKU Initials & Date  /s/ DS 2 April 2009

Page 4 of 16
 
 

--------------------------------------------------------------------------------

 
 
 
7.3.           In addition, CUSTOMER shall enter into collateral, intercreditor
and other agreements (the “Collateral Agreements”) with HOKU’s Senior Lenders,
and with Suntech Power Holding Co., Ltd., Solarfun Power Hong Kong Limited,
Jiangxi Jinko Solar Co., Ltd., Tianwei New Energy (Chengdu) Wafer Co., Ltd,
Shanghai Alex New Energy Co., Ltd., and HOKU’s other customers who provide
prepayments for Products (collectively, “HOKU’s Other Customers”), as may be
reasonably necessary to ensure that the security interest granted hereby is pari
passu with the security interests that may be granted to HOKU’s Other
Customers.  CUSTOMER may not unreasonably refuse to sign any such Collateral
Agreement, provided that such Collateral Agreement grants CUSTOMER a pari passu
priority with respect to HOKU’s Other Customers, and is expressly subordinated
to the Senior Lenders.
 
7.4.           The security interest granted hereby shall continue so long as
HOKU continues to maintain any amount of the Total Deposit, and only to the
extent of such remaining amount of the Total Deposit being held by HOKU, which
has not been credited against the shipment of Products pursuant to this
Agreement, or otherwise repaid to CUSTOMER.  Notwithstanding anything to the
contrary contained in this Agreement, the Collateral consisting of real property
shall secure only the obligations of HOKU to refund any portion of the Total
Deposit to CUSTOMER in accordance with the terms of this Agreement.  When the
Total Deposit is no longer held by HOKU, CUSTOMER will sign such documents as
are necessary to release its security interests.
 
7.5.           HOKU and CUSTOMER each agree to act in good faith to execute and
deliver any additional document or documents that may be required in furtherance
of the foregoing provisions of this Section 7, including the Collateral
Agreements.  Neither HOKU nor CUSTOMER may unreasonably refuse to sign any such
document.
 
8.           Product Quality Guarantee.
 
8.1.           HOKU warrants to CUSTOMER that the Products shall meet the
Product Specifications. For each shipment, this warranty shall survive for [*]
days after the applicable shipment date (the “Warranty Period”).  Upon release
of the Products to a common carrier or freight forwarder, FOB origin (INCOTERMS
2000), HOKU warrants that the Products shall be free of all liens, mortgages,
encumbrances, security interests or other claims or rights.  HOKU will, upon
prompt notification and compliance with HOKU’s instructions, refund or replace,
at CUSTOMER’s sole option, any Product which does not meet the Product
Specifications, and CUSTOMER shall comply with the inspection and return goods
policy described in Section 9 below with respect to such Products.  No employee,
agent or representative of HOKU has the authority to bind HOKU to any oral
representation or warranty concerning the Products.  Any oral representation or
warranty made prior to the purchase of any Product and not set forth in writing
and signed by a duly authorized officer of HOKU shall not be enforceable by
CUSTOMER.  HOKU makes no warranty and shall have no obligation with respect to
damage caused by or resulting from accident, misuse, neglect or unauthorized
alterations to the Products.
 
8.2.           HOKU EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES, WHETHER EXPRESS,
IMPLIED OR STATUTORY, INCLUDING THE WARRANTIES OF MERCHANTABILITY, AND FITNESS
FOR A PARTICULAR PURPOSE.  Except as otherwise provided in Section 10.2.5 below,
HOKU’s sole responsibility and CUSTOMER’s exclusive remedy for any claim arising
out of the purchase of any Product is a refund or replacement, as described
above.  In no event shall HOKU’s liability exceed the purchase price paid
therefore; nor shall HOKU be liable for any claims, losses or damages of any
individual or entity or for lost profits or any special, indirect, incidental,
consequential, or exemplary damages, howsoever arising, even if HOKU has been
advised of the possibility of such damages.
 
 
 
CUSTOMER Initials & Date  /s/ YIH
HOKU Initials & Date  /s/ DS 2 April 2009

Page 5 of 16
 
 

--------------------------------------------------------------------------------

 
 
 
8.3.           HOKU shall, at its own expense, indemnify and hold CUSTOMER and
its Affiliates harmless from and against any expense or loss resulting from any
actual or alleged infringement of any patent, trademark, trade secret,
copyright, mask work or other intellectual property related to the Products, and
shall defend at its own expense, including attorneys fees, any suit brought
against CUSTOMER or CUSTOMER’s Affiliates alleging any such
infringement.  CUSTOMER agrees that:  (i) CUSTOMER shall give HOKU prompt notice
in writing of any such suit; (ii) if HOKU provides evidence reasonably
satisfactory to CUSTOMER of HOKU’s financial ability to defend the matter
vigorously and pay any reasonably foreseeable damages, CUSTOMER shall permit
HOKU, through counsel of HOKU’s choice, to answer the charge of infringement and
defend such suit (but CUSTOMER, or CUSTOMER’s Affiliate may be represented by
counsel and participate in the defense at its own expense); and (iii) CUSTOMER
shall give HOKU all needed information, assistance, and authority, at HOKU’s
expense, to enable HOKU to defend such suit.  In case of a final award of
damages in any such suit HOKU shall pay such award, but shall not be responsible
for any settlement made without its prior consent.  Except as otherwise
expressly set forth herein, HOKU disclaims any obligation to defend or indemnify
CUSTOMER, its officers, agents, or employees, from any losses, damages,
liabilities, costs or expenses which may arise out of the acts of omissions of
HOKU.
 
9.           Inspection and Return Goods Policy.
 
9.1.           An inspection of appearance of each shipment of Product shall be
made by CUSTOMER in accordance with sound business practice upon the delivery of
the Product, and in no case later than [*] weeks after delivery at CUSTOMER’s
factory. CUSTOMER shall inform HOKU promptly, and in no case later than [*]
weeks after delivery of Product, in case of any obvious damages or other obvious
defects to the Product which CUSTOMER discovers under the inspection of
appearance.
 
9.2.           CUSTOMER shall perform final inspection of the Product upon
introducing the Product into CUSTOMER’s production process. Such inspection
shall take place during the Warranty Period.  If the Product does not meet the
Product Specifications, CUSTOMER shall notify HOKU in writing without undue
delay after the inspection and in any event prior to expiration of the Warranty
Period, and, together with the notification, submit documentary evidence of the
result of the final inspection. HOKU shall then have the right to undertake its
own inspection prior to any return of the Products pursuant to Section 9.3
below, and shall notify CUSTOMER in writing within 5 business days whether or
not it chooses to do so.
 
9.3.           Products may be returned to HOKU by delivering them to a common
carrier or freight forwarder within the later of (a) [*] after HOKU notifies
CUSTOMER in writing pursuant to Section 9.2 above that it chooses not to
exercise its right to undertake its own inspection prior to return of the
Products; and (b) [*] after HOKU completes its inspection pursuant to Section
9.2 above and confirms the defect by written notice to CUSTOMER, for replacement
or a refund including all return shipment expenses.  To assure prompt handling,
HOKU shall provide CUSTOMER a return goods authorization number within 48 hours
of CUSTOMER’s request.  Provided that HOKU communicates this number to CUSTOMER
within such timeframe, CUSTOMER will reference this number on return shipping
documents.  Returns made without the authorization number provided by HOKU in
accordance with the foregoing may be subject to HOKU’s reasonable charges due to
HOKU’s additional handling costs.  If HOKU concludes following its inspection
pursuant to Section 9.2 above that the Product meets the Product Specifications,
CUSTOMER reserves the right to require that the Product be submitted to an
Independent Expert; and if HOKU chooses not to exercise its right to complete
its own inspection pursuant to Section 9.2, HOKU reserves the right to require
that the Product be submitted to an Independent Expert.  The conclusion of the
Independent Expert shall be final, binding and non-appealable in respect of the
conformity of the Products to the warranties set forth in Section 8.1
above.  The fees and expenses of the Independent Expert shall be paid solely by
the party that does not succeed in the dispute.  HOKU reserves the right to
reverse any credit issued to CUSTOMER prior to the determination of the
Independent Expert that the Products for which the credit was issued are not
defective, and CUSTOMER reserves the right to return the Products to HOKU by
delivering them to a common carrier or freight forwarder within 10 days of the
determination of the Independent Expert that the Products are defective.
 
 
 
CUSTOMER Initials & Date  /s/ YIH
HOKU Initials & Date  /s/ DS 2 April 2009

Page 6 of 16
 
 

--------------------------------------------------------------------------------

 
 
 
10.           Term and Termination.
 
10.1.           The term of this Agreement shall begin on the Effective Date and
shall remain in force for a period of ten Years beginning with the First
Shipment Date.
 
 
 
CUSTOMER Initials & Date  /s/ YIH
HOKU Initials & Date  /s/ DS 2 April 2009

Page 7 of 16
 
 

--------------------------------------------------------------------------------

 
 
 
10.2.    Each Party may, at its discretion, upon written notice to the other
Party, and in addition to its rights and remedies provided under this Agreement
or any other agreement executed in connection with this Agreement and at law or
in equity, terminate this Agreement in the event of any of the following:
 
10.2.1.                      Upon a material breach of the other Party of any
material provision in this Agreement, and failure of the other Party to cure
such material breach within [*] days after written notice thereof; provided,
however, that such cure period shall not modify or extend the [*]-day cure
period for HOKU’s delivery obligations pursuant to Section 4.3 above; and
provided, further that each [*] day cure period shall not apply to CUSTOMER’s
failure to make pre-payments to HOKU pursuant to Sections 6.1 through 6.3 to
this Agreement.  For purposes of this Section 10.2.1, a “material breach” means
a monthly shipment which is delayed beyond [*] days, a payment default or any
other material breach of this Agreement which materially and adversely affects a
Party or which occurs on multiple occasions;
 
10.2.2.                      Upon the voluntary or involuntary initiation of
bankruptcy or insolvency proceedings against the other Party; provided, that for
an involuntary bankruptcy or insolvency proceeding, the Party subject to the
proceeding shall have sixty (60) working days within which to dissolve the
proceeding or demonstrate to the terminating Party’s satisfaction the lack of
grounds for the initiation of such proceeding;
 
10.2.3.                      If the other Party (i) becomes unable, or admits in
writing its inability, to pay its debts generally as they mature, (ii) becomes
insolvent (as such term may be defined or interpreted under any applicable
statute);
 
10.2.4.                      In accordance with the provisions of Section 13
(Force Majeure) below; provided, however, that CUSTOMER may not terminate this
Agreement pursuant to Section 13 if HOKU is supplying Products to CUSTOMER
pursuant to Section 4.2 of this Agreement;
 
10.2.5.                      HOKU’s repetitive failure to deliver Products
conforming to the warranties set forth in Section 8 above, subject to applicable
cure periods; or
 
10.2.6.                      Without limiting the foregoing, CUSTOMER shall have
the right to terminate this Agreement if the First Shipment Date does not occur
on or before October 31, 2010.
 
10.3.           HOKU shall have the right to terminate this Agreement if (A) on
or before April 10, 2009, CUSTOMER has failed to initiate remittance in full to
HOKU of the Initial Deposit; (B) CUSTOMER has failed to initiate remittance in
full of any Monthly Deposit on or before the applicable date set forth in
Section 6.2, in which case, HOKU shall be entitled to retain the Initial Deposit
and all prior Monthly Deposits that have been paid to HOKU as of such
termination date as liquidated damages; or (C) CUSTOMER has failed to initiate
payment in full of the Final Deposit pursuant to Section 6.3 above, in which
case, HOKU shall be entitled to retain the Initial Deposit, and the Main Deposit
as liquidated damages.  UPON FORFEITURE OF SUCH DEPOSITS AS LIQUIDATED DAMAGES
PURSUANT TO THIS SECTION 10.3, ALL CLAIMS, OBLIGATIONS AND LIABILITIES OF
CUSTOMER DERIVING FROM OR RELATING TO THIS AGREEMENT AND ITS TERMINATION SHALL
BE DEEMED TO BE DISCHARGED AND FINALLY SETTLED.
 
10.4.           Upon the expiration or termination of this Agreement howsoever
arising (except for a nullification pursuant to Section 1), the following
Sections shall survive such expiration or termination: Sections 2 (Definitions);
Section 8 (Product Quality Guarantee), Section 9 (Inspection and Return Goods
Policy); Section 10 (Term and Termination); Section 11 (Liability); Section 12
(Liquidated Damages); and Section 14 (General Provisions).
 
 
 
CUSTOMER Initials & Date  /s/ YIH
HOKU Initials & Date  /s/ DS 2 April 2009

Page 8 of 16
 
 

--------------------------------------------------------------------------------

 
 
10.5.           If CUSTOMER terminates this Agreement pursuant to Section
10.2.1, 10.2.2, 10.2.3, 10.2.4, 10.2.5, 10.2.6, or 13, then, in addition to
CUSTOMER’s other remedies pursuant to this Agreement, and all available remedies
at law and in equity, 100% of the Funds Remaining on the Total Deposit on such
date of termination shall be returned to CUSTOMER within thirty (30) calendar
days, with any late payment accruing interest pursuant to Section 6.6 above;
provided however that if CUSTOMER is in material breach of this Agreement at the
time it terminates this Agreement, then HOKU shall not be required to repay any
of the Funds Remaining  on the Total Deposit up to the amounts of HOKU’s direct
loss from such material breach (unless CUSTOMER cures such breach within the
applicable cure period) or CUSTOMER’s other outstanding and unpaid obligations
hereunder (including, without limitation, obligations under Section 12). If HOKU
terminates this Agreement pursuant to Section 10.2.1, 10.2.2  10.2.3, 10.2.4, or
13 then, in addition to HOKU’s other remedies pursuant to this Agreement,  and
all available remedies at law and in equity, HOKU shall be entitled to retain
any Funds Remaining on the Total Deposit on such date of termination in
accordance with Section 12. “Funds Remaining” on the Total Deposit are funds not
applied against CUSTOMER’s purchase of Product, pursuant to Section 6.4 above,
for Product actually shipped to CUSTOMER hereunder.
 
11.           Liability.
 
11.1.           IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OR FOR EXEMPLARY OR PUNITIVE DAMAGES, EVEN
IF CUSTOMER OR HOKU HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 
11.2.           HOKU’S TOTAL LIABILITY TO CUSTOMER FOR ANY KIND OF LOSS, DAMAGE
OR LIABILITY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT, UNDER ANY
THEORY OF LIABILITY, SHALL NOT EXCEED THE GREATER OF THE FUNDS REMAINING ON THE
TOTAL DEPOSIT OR ANY AMOUNTS OWED BY HOKU PURSUANT TO SECTION 8 HEREOF.
 
11.3.           CUSTOMER’S TOTAL LIABILITY TO HOKU FOR ANY KIND OF LOSS, DAMAGE
OR LIABILITY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT, UNDER ANY
THEORY OF LIABILITY, SHALL NOT EXCEED THE GREATER OF THE FUNDS REMAINING ON THE
TOTAL DEPOSIT OR THE PRICE AS SET FORTH ON APPENDIX 1 TO THIS AGREEMENT FOR SUCH
PRODUCT OF WHICH CUSTOMER HAS TAKEN DELIVERY.  For the avoidance of doubt under
this Section and other Sections hereof (including, without limitation, Sections
10.3 and 12), upon the Effective Date, CUSTOMER shall never be liable to pay
anything except to the extent CUSTOMER actually takes delivery of Product,
CUSTOMER must pay for the Product at the prices set forth on Appendix 1 to this
Agreement (subject to CUSTOMER’S warranty and other rights under this
Agreement).  Otherwise, HOKU’s sole remedies in the event CUSTOMER fails to pay
any amounts due pursuant to this Agreement are to terminate the Agreement and/or
retain amounts CUSTOMER has already paid.  The following examples illustrate
these points.  (In each of the examples, it is assumed HOKU has fulfilled its
obligations under the Agreement and CUSTOMER is not entitled to any remedy
against HOKU.)  Example 1: Assume CUSTOMER fails to make the third monthly
pre-payment of $3.3 million, having previously paid the Initial Deposit and the
first two monthly payments of $3.3 million.  Then HOKU would be entitled to
terminate the Agreement and to retain the $13.6 million already paid by
CUSTOMER, but CUSTOMER would have no further liability.  Example 2: Assume there
are $4.2 million in Funds Remaining from amounts previously deposited by
CUSTOMER at the end of “Year 4” (see Appendix 1), that CUSTOMER takes delivery
of 10 metric tons of Product, and that CUSTOMER fails to pay for the Product on
time.  HOKU would then have two options.  HOKU could give [*] written notice of
default pursuant to Section 10.2.1.  Alternatively, HOKU could off-set the
amount due by applying [*] from the due date out of the Funds Remaining pursuant
to Section 12.2.  If CUSTOMER were then to fail to pay within the grace period
(Section 10.2.1) or to replenish the amounts applied from the Funds Remaining
(Section 12.2), HOKU would be entitled to terminate the Agreement and to retain
the Funds Remaining, but CUSTOMER would have no further liability.  Example 3:
Assume there are [*] in Funds Remaining from amounts previously deposited by
CUSTOMER at the end of “Year 8” (see Appendix 1), that CUSTOMER takes delivery
of [*] metric tons of Product, and that CUSTOMER fails to pay the [*] for the
Product.  Then HOKU would be entitled to retain the [*] in Funds Remaining and
CUSTOMER would still be liable to pay HOKU [*].  Example 4: CUSTOMER fails to
take delivery of any Product or, having previously taken delivery of one or more
shipments of Product and paid for such Product, CUSTOMER fails to take delivery
of any additional Product.  Then HOKU would be entitled to retain the Funds
Remaining but CUSTOMER would have no further liability.
 
 
 
CUSTOMER Initials & Date  /s/ YIH
HOKU Initials & Date  /s/ DS 2 April 2009

Page 9 of 16
 
 

--------------------------------------------------------------------------------

 
 
 
12.           Liquidated Damages; Off-Set.
 
12.1.           THE PARTIES ACKNOWLEDGE AND AGREE THAT ANY BREACH OF SECTION 6
OF THIS AGREEMENT BY CUSTOMER MAY CAUSE IRREPARABLE AND IMMEASURABLE DAMAGE TO
HOKU.  BECAUSE IT IS DIFFICULT TO MEASURE THESE DAMAGES, IN THE EVENT THAT THIS
AGREEMENT IS TERMINATED BY HOKU PURSUANT TO SECTION 10.3, THEN HOKU SHALL BE
ENTITLED TO RETAIN AS LIQUIDATED DAMAGES, ANY FUNDS REMAINING ON THE TOTAL
DEPOSIT THEREOF NOT CREDITED AGAINST PRODUCT SHIPMENTS.  
 
12.2.           THE PARTIES ACKNOWLEDGE AND AGREE THAT, IN THE EVENT THAT
CUSTOMER IS LATE IN MAKING ANY PAYMENTS TO HOKU FOR PRODUCTS THAT HAVE BEEN
SHIPPED BY HOKU, HOKU RESERVES THE RIGHT TO OFF-SET THE AMOUNT OF THE TOTAL
DEPOSIT BY CREDITING TO HOKU’S ACCOUNT THE AMOUNT OF THE TOTAL DEPOSIT THAT IS
EQUAL TO THE PAST DUE AMOUNT, INCLUDING ANY INTEREST PAYABLE THEREON PURSUANT TO
THIS AGREEMENT; PROVIDED, HOWEVER, THAT HOKU SHALL NOTIFY CUSTOMER IN WRITING
PRIOR TO SUCH OFF-SET.  FOR THE AVOIDANCE OF DOUBT, THE INTEREST PAYABLE SET
FORTH ABOVE SHALL ACCRUE FROM THE DUE DATE TO THE DATE WHEN HOKU EXERCISES THE
RIGHT TO OFF-SET.  IN CASE OF SUCH OFF-SET BY HOKU, CUSTOMER SHALL BE REQUIRED
TO REPLENISH THE DEPOSIT BY THE SET-OFF AMOUNT WITHIN THIRTY (30) BUSINESS DAYS
AFTER CUSTOMER’S RECEIPT OF SUCH NOTIFICATION.
 
13.           Force Majeure.  Neither Party shall be liable to the other Party
for failure of or delay in performance of any obligation under this Agreement,
directly, or indirectly, owing to acts of God, war, war-like condition,
embargoes, riots, strike, lock-outs and other events beyond its reasonable
control, provided, however, that the non-performing Party shall not be so
excused to the extent such default or delay is attributable to such
non-performing Party failing to use reasonable efforts to prevent or such
non-performing Party causing such default or delay, and such default or delay
could not reasonably be circumvented by the non-performing Party through the use
of alternate sources, workaround plans or other means.  Notwithstanding the
foregoing, a strike, lock-out or other labor dispute involving a Party (or, in
the case of Supplier, a subcontractor or supplier) and its own personnel will
not excuse such Party from performing its obligations hereunder. In such event,
the non-performing Party will be excused from further performance or observance
of the obligation(s) so affected for as long as such circumstances prevail and
such Party continues to use commercially reasonable efforts to recommence
performance or observance whenever and to whatever extent without delay. If such
failure or delay occurs, the affected Party (i.e. the Party that is unable to
perform) shall notify the other Party of the occurrence thereof as soon as
possible, and the Parties shall discuss the best way to resolve the event of
force majeure. If the conditions of Force Majeure apply for a period of more
than two (2) consecutive calendar months, the non-affected Party shall be
entitled to terminate this Agreement upon written notice to the other Party.
 
 
 
CUSTOMER Initials & Date  /s/ YIH
HOKU Initials & Date  /s/ DS 2 April 2009

Page 10 of 16
 
 

--------------------------------------------------------------------------------

 
 
 
14.           General Provisions.
 
14.1.           CUSTOMER acknowledges that it is the policy of HOKU to
scrupulously comply with the Foreign Corrupt Practices Act of 1977 (as amended,
the “FCPA”) and to adopt appropriate and reasonable practices and procedures
that are undertaken in such a manner as to substantially eliminate the potential
for violation of the FCPA.  CUSTOMER further acknowledges that it shall be bound
by any law, regulation or other legal enactment, that prohibits corrupt
practices of the type or nature described in the FCPA and that is applicable to
CUSTOMER, and CUSTOMER hereby represents and warrants that neither HOKU, nor to
CUSTOMER’s knowledge, any other authorized person or entity associated with or
acting for or on behalf of HOKU, has knowingly directly or indirectly made any
contribution, gift, bribe, rebate, payoff, influence payment, kickback, or other
payment to CUSTOMER, whether in money, property, or services (i) to obtain
favorable treatment in securing business from CUSTOMER, (ii) to pay for
favorable treatment for business secured from CUSTOMER, or (iii) to obtain
special concessions or for special concessions already obtained from CUSTOMER,
for or in respect of HOKU, in violation of any legal requirement or applicable
law.  HOKU acknowledges that it is the policy of CUSTOMER to scrupulously comply
with the FCPA and to adopt appropriate and reasonable practices and procedures
that are undertaken in such a manner as to substantially eliminate the potential
for violation of the FCPA.  HOKU further acknowledges that it shall be bound by
any law, regulation or other legal enactment, that prohibits corrupt practices
of the type or nature described in the FCPA and that is applicable to HOKU, and
HOKU hereby represents and warrants that neither CUSTOMER, nor to HOKU’s
knowledge, any other authorized person or entity associated with or acting for
or on behalf of CUSTOMER, has knowingly directly or indirectly made any
contribution, gift, bribe, rebate, payoff, influence payment, kickback, or other
payment to HOKU, whether in money, property, or services (i) to obtain favorable
treatment in securing business from HOKU, (ii) to pay for favorable treatment
for business secured from HOKU, or (iii) to obtain special concessions or for
special concessions already obtained from HOKU, for or in respect of CUSTOMER,
in violation of any legal requirement or applicable law.
 
14.2.           This Agreement shall be construed under and governed by the laws
of the State of California, U.S.A.
 
14.3.           Upon notice from one Party to the other of a dispute hereunder,
the Parties agree to hold a meeting within thirty (30) days of receipt of such
notice with at least one (1) representative from each Party who has
decision-making authority for such company. At this meeting, the Parties will
attempt to resolve the dispute in good faith. If, after the meeting, the dispute
has not been resolved, only then may a Party resort to litigation. Any
proceeding to enforce or to resolve disputes relating to this Agreement shall be
brought in California, USA. In any such proceeding, neither Party shall assert
that such a court lacks jurisdiction over it or the subject matter of the
proceeding.
 
14.4.           HOKU may assign its rights under this Agreement to any
collateral agent as collateral security for HOKU’s secured obligations in
connection with the financing a HOKU Facility, without the consent of CUSTOMER.
Except as stated in the previous sentence, neither HOKU nor CUSTOMER may assign
this Agreement to a third party without the prior written consent of the other
Party, which consent shall not be unreasonably withheld.  Notwithstanding the
foregoing, an assignment of this Agreement by either Party in connection with a
merger, acquisition, or sale of all or substantially all of the assets or
capital stock of such Party shall not require the consent of the other
Party.  If this Agreement is assigned effectively to a third party, this
Agreement shall bind upon successors and assigns of the Parties hereto.
 
 
 
CUSTOMER Initials & Date  /s/ YIH
HOKU Initials & Date  /s/ DS 2 April 2009

Page 11 of 16
 
 

--------------------------------------------------------------------------------

 
 

 
14.5.           All notices delivered pursuant to this Agreement shall be in
writing and in the English language.  Except as provided elsewhere in this
Agreement, a notice is effective only if the Party giving or making the notice
has complied with this Section 14.5 and if the addressee has received the
notice. A notice is deemed to have been received as follows:
 
 
(a)
If a notice is delivered in person, or sent by registered or certified mail, or
nationally or internationally recognized overnight courier, upon receipt as
indicated by the date on the signed receipt; or

 
 
(b)
If a notice is sent by facsimile, upon receipt by the Party giving the notice of
an acknowledgment or transmission report generated by the machine from which the
facsimile was sent indicating that the facsimile was sent in its entirety to the
addressee’s facsimile number.

 
Each Party giving a notice shall address the notice to the appropriate person at
the receiving Party at the address listed below or to a changed address as the
Party shall have specified by prior written notice:
 
CUSTOMER:


WEALTHY RISE INTERNATIONAL, LTD.
Room 1402, Harbour Centre
25 Harbour Road, Wanchai, Hong Kong
Attn:  Y.I. Hsu, CEO


HOKU:


HOKU MATERIALS, INC.
One Hoku Way
Pocatello, Idaho, 83204
Attn:  Mr. Dustin Shindo, CEO
Facsimile:  +1 (808) 682-7807
 
14.6.           The waiver by either Party of the remedy for the other Party’s
breach of or its right under this Agreement will not constitute a waiver of the
remedy for any other similar or subsequent breach or right.
 
14.7.           Beginning on the Effective Date, and until the earlier of (A)
HOKU’s shipment of the Minimum Annual Quantity of Product manufactured at the
HOKU Facility in Pocatello, Idaho, USA, or (B) the termination of this Agreement
by either Party pursuant to Section 10 of this Agreement (the “Inspection
Termination Date”), CUSTOMER shall have the right to visit the HOKU Facility in
Pocatello, Idaho, USA, for the limited purpose of evaluating HOKU’s progress
towards completing the construction of its polysilicon production facilities.
CUSTOMER shall provide HOKU with at least three (3) business days’ prior notice
of any such visit, and may not visit more than two times each calendar
quarter.  HOKU reserves the right to refuse access to any individual who is not
subject to the parties’ non-disclosure agreement dated August 7, 2008.  CUSTOMER
shall agree to abide by all of HOKU’s safety and security requirements and
instructions for the HOKU Facility.  Beginning on the Effective Date, and until
the Inspection Termination Date, HOKU shall provide CUSTOMER with monthly
updates on the progress of the construction of the HOKU polysilicon production
facilities.
 
14.8.           If any provision of this Agreement is or becomes, at any time or
for any reason, unenforceable or invalid, no other provision of this Agreement
shall be affected thereby, and the remaining provisions of this Agreement shall
continue with the same force and effect as if such unenforceable or invalid
provisions had not been inserted in this Agreement.
 
14.9.           No changes, modifications or alterations to this Agreement shall
be valid unless reduced to writing and duly signed by respective authorized
representatives of the Parties.
 
 
 
CUSTOMER Initials & Date  /s/ YIH
HOKU Initials & Date  /s/ DS 2 April 2009

Page 12 of 16
 
 

--------------------------------------------------------------------------------

 
 
 
14.10.                      No employment, agency, trust, partnership or joint
venture is created by, or shall be founded upon, this Agreement. Each Party
further acknowledges that neither it nor any Party acting on its behalf shall
have any right, power or authority, implied or express, to obligate the other
Party in any way.
 
14.11.                      Neither Party shall make any announcement or press
release regarding this Agreement or any terms thereof without the other Party’s
prior written consent; provided, however, that the Parties will work together to
issue a joint press release within two (2) days after execution of this
Agreement.  Notwithstanding the foregoing, either Party may publicly disclose
the material terms of this Agreement pursuant to the United States Securities
Act of 1933, as amended, the United States Securities Exchange Act of 1934, as
amended, or other applicable law and Solargiga Energy Holdings Limited, being
the ultimate holding company of CUSTOMER, may publicly disclose the material
terms of this agreement pursuant to Hong Kong law and the Rules Governing the
Listing of securities on The stock Exchange of Hong Kong Limited, as amended;
provided, however, that the Party being required to disclose the material terms
of this Agreement shall provide reasonable advance notice to the other Party.
 
14.12.                      This Agreement constitutes the entire agreement
between the Parties and supersedes all prior proposal(s) and discussions,
relative to the subject matter of this Agreement and neither of the Parties
shall be bound by any conditions, definitions, warranties, understandings or
representations with respect to such subject matter other than as expressly
provided herein. No oral explanation or oral information by either Party hereto
shall alter the meaning or interpretation of this Agreement.  Notwithstanding
the foregoing, the Prior Supply Agreement shall continue in full force and
effect until CUSTOMER initiates the remittance of the Initial Deposit to
HOKU.  Should CUSTOMER fail to initiate the remittance in the full amount of the
Initial Deposit on or before April 10, 2009, then this Agreement shall be null
and void, and the Prior Supply Agreement shall continue in full force and
effect.  Upon initiation  of remittance in the full amount of the Initial
Deposit on or before April 10, 2009, and provided that HOKU actually receives
the Initial Deposit within a reasonable period of time after the remittance
date, the Prior Supply Agreement shall be superseded in all respects by the
terms of this Agreement, and all obligations and liabilities of the Parties
under the Prior Supply Agreement shall be extinguished.  Assuming HOKU receives
and retains the Initial Deposit, it shall be deemed to have waived any argument
that it did not receive the Initial Deposit within a reasonable period of time.
 
14.13.                      The headings are inserted for convenience of
reference and shall not affect the interpretation and or construction of this
Agreement.
 
14.14.                      Words expressed in the singular include the plural
and vice-versa.
 
 
 
CUSTOMER Initials & Date  /s/ YIH
HOKU Initials & Date  /s/ DS 2 April 2009

Page 13 of 16
 
 

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the Parties have executed this Amended & Restated Supply
Agreement as of the date last set forth below.
 


 
CUSTOMER:
 
WEALTHY RISE INTERNATIONAL, LTD.
 
By:  /s/ Y.I. Hsu

--------------------------------------------------------------------------------

Name:  Y.I. Hsu
Title:  CEO
Authorized Signatory
 
Date:   2/4/2009
HOKU:
 
HOKU MATERIALS, INC.
 
By:  /s/ Dustin Shindo

--------------------------------------------------------------------------------

Name:  Dustin Shindo
Title:  Chairman & CEO
Authorized Signatory
 
Date:  2 April 2009

 
 
 
 
Signature Page to Amended & Restated Supply Agreement
Page 14 of 16
 
 

--------------------------------------------------------------------------------

 
 
Appendix 1
 
Pricing Schedule
 


 


 
[*]
 
If there is uncertainty in price between the delivery period and the total
quantity for that period based on the table above, the price assigned to the
quantity shall prevail.  For example, the first [*] MT shall be invoiced at [*]
per kilogram.


Credit Schedule
 


[*]
 


HOKU will credit CUSTOMER against the Total Deposit according to the above
schedule.


Credits will be reflected on shipping invoices and shall be applied in full for
each shipment of Products until the amount specified above for each year is
fully exhausted.  In the event that any credit is not applied due to HOKU’s
failure to ship Products, then such credit shall be carried forward to the next
Year.
 
 
 
CUSTOMER Initials & Date  /s/ YIH
HOKU Initials & Date  /s/ DS 2 April 2009

Appendix 1 to Amended & Restated Supply Agreement
Page 15 of 16
 
 

--------------------------------------------------------------------------------

 
 
Appendix 2 -- Product Specifications
 
[*]


1.  Description


[*]


2.  Bulk & Surface Impurity Specifications


[*]


3. Size Specifications


[*]


4. Certification & Elemental Analysis


[*]


5. Packaging


[*]


6.           Qualified Laboratories:


[*]
 
 
 
CUSTOMER Initials & Date  /s/ YIH
HOKU Initials & Date  /s/ DS 2 April 2009

Appendix 1 to Amended & Restated Supply Agreement
Page 16 of 16

--------------------------------------------------------------------------------
